FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2021

                                       No. 04-21-00203-CR

                                 EX PARTE Armando RAMOS

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER
       On December 6, 2021, appellant pro se filed a “Motion to Incorporate Letter to Second
Appointed Appellate Counsel Into Appellate Record.” On December 10, 2021, appellant pro se
filed an “Objection to Constant Change of Counsel and Incorporation of Letter to Third
Counsel.” Appellant’s letters to counsel are noted as filed in this court’s records.

        This court acknowledges the objection of appellant pro se to change in counsel. However,
by statute, the trial court retains exclusive authority over counsel appointed to represent the
appellant on appeal. TEX. CODE. CRIM. PROC. art. 26.04; see also Sossamon v. State, 110 S.W.3d
57, 61 (Tex. App.—Waco 2002, no pet.) (noting same). On November 15, 2021, the trial court’s
written order reflected the appointment of Raymond Martinez as appellant’s appellate counsel.
On November 19, 2021, the trial court appointed Edward F. Shaughnessy as appellant’s appellate
counsel. Mr. Shaughnessy is appellant’s present appointed counsel, and appellant’s brief is due
no later than December 17, 2021—thirty days from our order lifting abatement of the case. See
TEX. R. APP. P. 38.6(a) (appellant’s brief in regular appeal is due 30 days after later of filing of
clerk’s record or reporter’s record); but see TEX. R. APP. P. 10.5(b) (setting forth requirements of
motion to extend time to file briefs).

      Because appellant has appointed counsel to represent him on appeal, further pro se
motions are discouraged.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court